DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on June 20, 2022, the applicants have species I (Compounds of claim 25) for further prosecution.
3. Claims 1-6, 9, 13-23 and 25 are pending in the application.
4. The elected species (compounds of claim 25) are allowable over the prior art. Therefore, search has now been extended to additional species of compounds of formula (I) of claim 1.
Claim Objections
5. Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in alternate only.  See MPEP § 608.01(n).  


Claim Rejections - 35 USC § 112
6. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8. Claims 1-4, 6, 9 and 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description for preparing and using instant compounds of formula (I) where two of the variables Rd, Re, Rf and Rg together form a 3 to 8-membered ring. There is not even a single such compound present in the whole specification (see compounds on pages 93-137 of specification).
9. Claims 9, 13-14, 18 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches inhibition of Tau protein aggregation by the instant compounds as shown on pages 139-146 of specification. Based on these teachings, the instant compounds will have therapeutic utility for treating but not preventing specific disease conditions where inhibitors of Tau protein aggregation are well known in the art to have therapeutic utility. However, there is no teaching or guidance present in the specification regarding well established utility of inhibitors of Tau protein aggregation for treating numerous disease conditions listed in instant claim 23 including psychosis, epilepsy, diabetes, glaucoma, Alzheimer disease, PSP, MSA, CTE, GSS, FTDP-17 etc. The applicants have not provided any prior art references showing well established utility for treating all the disease conditions listed in instant claim 23 including psychosis, epilepsy, diabetes, glaucoma, Alzheimer disease, PSP, MSA, CTE, GSS, FTDP-17 etc. There are no working examples present showing efficacy of instant compounds in animal models of all the disease conditions listed in instant claim 23 including psychosis, epilepsy, diabetes, glaucoma, Alzheimer disease, PSP, MSA, CTE, GSS, FTDP-17 etc. The instant compounds of formula (I) encompasses hundreds of thousands of compounds based on the values of variables A, B, d, e, f, g, Y, Y1, Y2 and Y3 and therefore, in absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models of all the disease conditions listed in instant claim 23 including psychosis, epilepsy, diabetes, glaucoma, Alzheimer disease, PSP, MSA, CTE, GSS, FTDP-17 etc. and hence their utility for treating these disease conditions.
Regarding preventing any disease condition, it is well known in the art that there are multiple mechanisms involved in the etiology of any disease condition including psychosis, epilepsy, diabetes, glaucoma, Alzheimer disease, PSP, MSA, CTE, GSS, FTDP-17 etc. Therefore, correcting only one of these several mechanisms such as inhibition of Tau protein aggregation in the instant case will not completely cure (prevent) that disease condition.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10. Claims 1-4, 6, 9 and 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zheng (Eur. J. Med. Chem., cited on applicant’s form 1449).
Zheng discloses PDE inhibitors for treating PDE-related disease conditions. The compounds 9l, 9m and 9o (see scheme S3 on page S6 of supporting information) anticipate the instant claims when variable B represents NH and variable A represents pyridine ring in the instant compounds of formula (I).
11. Claims 1 and 2 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wei (ACS Catalysis).
Wei discloses tricyclic compounds. The compound 1s disclosed in table 2 (see page 3709) by Wei anticipates the instant claims when variable B represents N, variable Ra represents substituted alkyl group and variable A represents naphthyl group in the instant compounds of formula (I).
          
                            IMPROPER      MARKUSH     GROUP
12. Claims 1-2, 5-6, 9 and 13-23 are rejected under doctrine of Improper Markush Grouping since there is no common core present in the instant compounds of formula (I). In the instant compounds of formula (I), variables B and A are critical for the common core of these compounds. It is of note that since prior art references were found against some species of compounds of formula (I), search will not be extended to additional species.

Allowable Subject Matter
13. Claim 25 is allowed.

14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                         /CHARANJIT AULAKH/                                         Primary Examiner, Art Unit 1625